Case 1:20-cv-05592-BCM Document 21 Filed 09/15/20 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
CHATTANOOGA GIRLS CHOIR. INC.. DOC #:
DATE FILED: 9/15/2020
Plaintiff,
-against- 20 Civ. 5592 (AT)
CONCEPT TOURS, INC. and DENNIS HUNT, ORDER
Defendants.

 

 

ANALISA TORRES, District Judge:
The initial pretrial conference scheduled for September 22, 2020 is ADJOURNED sine die.
SO ORDERED.

Dated: September 15, 2020
New York, New York

On

ANALISA TORRES
United States District Judge
